         Case 2:17-cr-00208-GAM Document 477 Filed 01/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                              v.                      :              CRIMINAL ACTION
                                                      :              No. 17-208-5
RHASUL LUCAS                                          :
                                                      :
                                                      :


                                             ORDER


       This 27th day of January, 2021, it is hereby ORDERED that Defendant’s Motions for

Release from Custody, ECF 429 and ECF 462, are DENIED, for the reasons set forth in the

accompanying Memorandum.

       It is further ORDERED that Defendant’s Motion to Reduce Sentence, ECF 425, is

deemed to be duplicative of the Motions for Release, in that it sets forth the same rationale for

release, and, as such, is also DENIED, again for the reasons set forth in the accompanying

Memorandum.



                                                        /s/ Gerald Austin McHugh
                                                      United States District Judge




                                                 1
